Citation Nr: 0620860	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
April 2, 2003, for Dependent's Educational Assistance (DEA) 
benefits under the provisions of Chapter 35, Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1955 to June 1975.  
The appellant is the veteran's spouse.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO awarded the veteran a total disability evaluation 
based on individual unemployability, effective from April 1, 
1992, in a rating decision dated March 1993.

2.  The RO notified the veteran of the award, which 
established his dependents' eligibility for DEA benefits, by 
letter dated April 2, 1993.

3.  The delimiting date for the use of the DEA benefits was 
April 2, 2003.

4.  The RO received the appellant's initial claim for DEA 
benefits in June 2003.

5.  The appellant was not prevented from initiating or 
completing a chosen program of education within the 
applicable period of eligibility for DEA benefits because of 
a physical or mental disability that did not result from her 
own willful misconduct.




CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
delimiting date beyond April 2, 2003, for DEA benefits under 
the provisions of Chapter 35, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 
C.F.R. 
§§ 21.3021, 21.3046, 21.3047 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it will 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, in a letter dated 
October 2003 and during a telephone conversation in April 
2004, VA informed the appellant of the evidence necessary to 
substantiate her claim.  VA did not, however, provide the 
appellant assistance with regard to her claim.  That 
notwithstanding, a remand for such assistance or further 
notification is not necessary, because, as explained below, 
there is no reasonable possibility that assistance or 
additional notification could change the outcome in this 
case.  Manning v. Principi, 16 Vet. App. 534, 542 (2002) 
(holding that when the law, and not the underlying facts or 
development of the facts, are dispositive in a matter, the 
VCAA has no effect on the appeal); Smith v. Gober, 14 Vet. 
App. 227, 231- 32 (2000) (holding that the VCAA is not 
applicable to matters involving pure statutory 
interpretation).  Rather, the law applicable in this case 
dictates such outcome.

II.  Analysis of Claim

The basic facts in this case are not in dispute.  The veteran 
had active service from June 1955 to June 1975.  By rating 
decision dated March 1993, the RO granted the veteran a total 
disability evaluation based on individual unemployability, 
effective from April 1, 1992, which established the veteran's 
dependents' basic eligibility for DEA benefits.  The RO 
notified the veteran of this action by letter dated April 
1993.  Approximately ten years later, in March 2003, the 
veteran married the appellant.  In June 2003, the appellant 
filed a claim for DEA benefits so that she could pursue a 
graduate degree.  In October 2003, the RO denied the 
appellant's claim.

Basic eligibility for DEA benefits is established in one of 
several ways, including being a spouse of a veteran who has a 
permanent and total disability evaluation.  38 U.S.C.A. § 
3501(a)(1)(D) (West 2002); 38 C.F.R. § 21.3021(a)(3)(i) 
(2005).  The appellant's eligibility for DEA benefits in this 
case derives from her status as a spouse of a permanently and 
totally disabled veteran.  The appellant became eligible for 
such assistance in March 1993, when the RO granted the 
veteran a total disability evaluation.

Generally, an eligible person has 10 years during which to 
use his or her DEA benefits.  The beginning date of the 10-
year period of eligibility for a spouse of a veteran with a 
permanent and total disability evaluation effective after 
November 30, 1968, is the effective date of the evaluation or 
the date of notification of such evaluation, whichever is 
more advantageous to the spouse.  38 U.S.C.A. 
§ 3512(b)(1)(A) (West 2002); 38 C.F.R. § 21.3046(a)(2)(ii) 
(2005).  In this case, the RO assigned the more advantageous 
date of April 2, 2003 as the appellant's delimiting date for 
DEA benefits based on the date the veteran was notified of 
his total disability evaluation.

The period of Chapter 35 eligibility may be extended only as 
provided in paragraph (d) of 38 C.F.R. § 21.3046 or 38 C.F.R. 
§ 21.3047.  Under  38 C.F.R. § 21.3047(a) (2005), an eligible 
spouse shall be granted an extension of the applicable period 
of eligibility as otherwise determined by section 21.3046 
provided the spouse: 
applies for the extension within the appropriate time limit; 
(2) was prevented from initiating or completing the chosen 
program of education within the otherwise applicable period 
of eligibility because of a physical or mental disability 
that did not result from the willful misconduct of the 
eligible spouse; (3) provides VA with any requested evidence 
tending to show that the requirements of (2) have been met, 
and (4) is otherwise eligible for payment of educational 
assistance for the training pursuant to the provisions of 
Chapter 35, Title 38, United States Code.  38 C.F.R. 
§ 21.3047(a).  Application for an extension must be made 
within one year after the last date of the delimiting period, 
the termination of the period of physical or mental 
disability, or October 1, 1980, whichever date is latest.  38 
U.S.C.A. § 3512(b)(2) (West 2002).

The appellant in this case does not assert that she was 
prevented from initiating or completing her chosen program of 
education within the applicable period of eligibility because 
of a physical or mental disability.  Rather, she asserts 
that, when she married the veteran in March 2003, the veteran 
told her that his dependents' eligibility period of DEA 
benefits began running in 2001.  Three months later, and 
allegedly based on that information, she enrolled in an 
educational program.

The Board acknowledges the appellant's assertion.  However, 
there is no statutory or regulatory provision allowing for an 
extension of the appellant's delimiting date based on the 
reason alleged.  A mere belief in eligibility is insufficient 
to confer eligibility when the statutory and regulatory 
provisions do not so allow.  The appellant's eligibility for 
DEA benefits terminated on April 2, 2003 and she has not 
since alleged that she was prevented from initiating or 
completing her chosen program of education by April 2, 2003, 
because of a physical or mental disability that did not 
result from her own willful misconduct.  Based on these 
findings, the Board concludes that the criteria for 
entitlement to an extension of the appellant's delimiting 
date have not been met.  As the law in this case is 
dispositive, the appellant's claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

An extension of the delimiting date beyond April 2, 2003, for 
DEA benefits under the provisions of Chapter 35, Title 38, 
United States Code, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


